Citation Nr: 1307031	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-41 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Amrit Sidhu, Attorney at law


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from April 1971 to April 1972.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disability, including a bipolar disorder and PTSD.

In connection with his appeal, the appellant requested and was scheduled for a hearing before a Decision Review Officer (DRO) at the RO, to be held in June 2010.  On two subsequent occasions, the hearing was rescheduled at his request.  In August 2010, however, the appellant cancelled his hearing request.  

The appellant thereafter requested and was scheduled for a June 2012 Board hearing at the RO.  Prior to the hearing, however, the appellant withdrew his hearing request and asked that the Board proceed with consideration of his appeal based on the evidence of record.  

In April 2012, the appellant submitted additional evidence in support of his claim, along with a waiver of initial RO consideration of this additional evidence.  38 C.F.R. § 20.1304 (2012).

As set forth in more detail below, a remand is necessary with respect to the issue of entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and PTSD.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  In April and May 1992 rating decisions VA denied the appellant's claim of entitlement to service connection for a psychiatric disability, including a bipolar disorder and PTSD.  Although he was notified of those determinations and of his appellate rights in May 1992 letters, he did not appeal nor was new and material evidence received within the applicable time period.  

2.  In September 2008, the appellant requested to reopen his claim of entitlement to service connection for a psychiatric disability, including a bipolar disorder and PTSD.

3.  Evidence received since the April and May 1992 rating decisions denying entitlement to service connection for a psychiatric disability, to include a bipolar disorder and PTSD, relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April and May 1992 rating decisions denying entitlement to service connection for a psychiatric disability, including a bipolar disorder and PTSD, are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received to warrant reopening of the claim of entitlement to service connection for a psychiatric disability, including a bipolar disorder and PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2012).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  In light of the decision to reopen the claim and remand for further development there is no need to address VA's compliance with the VCAA at this time.


Background

The appellant's service treatment records show that during his one year period of active duty, he sought medical treatment on multiple occasions for various complaints.  

In December 1971, he was seen after he was involved in an automobile accident.  It was noted that he had sustained minor facial lacerations.  He was admitted for observation for a head injury.  No injury was found.

Subsequent service treatment records show that he complained of back and shoulder pain on multiple occasions which he attributed to the accident.  On none of these occasions, however, did the appellant complain of psychiatric symptomatology.  Indeed, the service treatment records are entirely silent for complaints or findings of a psychiatric disability.  

At the appellant's April 1972 separation medical examination clinical evaluation found the appellant to be psychiatrically normal.  The appellant's head, face, scalp, eyes, and neurologic system were also examined and determined to be normal.  In connection with the examination, the appellant completed a report of medical history and he specifically denied having or ever having had frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  He also denied any history of a head injury, a family history of psychosis, or a history of disturbances of consciousness.  

In October 1972, shortly after his separation from service, the appellant submitted an original application for VA compensation benefits, seeking entitlement to service connection for a low back disability.  His application is entirely silent for any mention of psychiatric symptomatology or disability, as is medical evidence assembled in connection with that clam.  The evidence assembled in connection with the appellant's claim includes a January 1973 VA medical examination report in which the examining VA physician indicated that psychiatric and neurologic evaluations revealed that the appellant was clinically normal.  

In an unappealed January 1973 rating decision, the RO denied entitlement to service connection for a low back and left shoulder disability, finding that the current existence of such conditions had not been shown.  

In November 1974, the appellant claimed entitlement to a permanent and total disability evaluation for pension purposes, claiming that he was unable to work due to injuries he had sustained in an August 1974 motorcycle accident.  That application is entirely silent for any mention of psychiatric symptomatology or disability as is medical evidence assembled in connection with the claim.  

The evidence assembled in connection with the November 1974 claim includes private hospitalization records dated from August to December 1974.  In pertinent part, these records show that appellant was hospitalized in August 1974 following a motorcycle accident in which he sustained a laceration of the right eyebrow and a comminuted open fracture of the right tibia extending into the tibial plateau.  A neuropsychiatric evaluation performed at the time of admission in August 1984 showed that the appellant had no mental illness.  The remaining records are silent for complaints or findings of a psychiatric disability.  

The appellant also underwent VA medical examination in April 1975 and the examining physician again noted that psychiatric and neurologic evaluations were essentially negative.  

In an unappealed May 1975 rating decision, the RO denied the appellant's claim for a permanent and total disability evaluation for pension purposes finding that his disabilities were not sufficient to permanently prevent him from engaging in substantially gainful employment.  

In October 1987, the appellant was seen by J.P.T., an osteopath, and diagnosed with chronic somatic dysfunction throughout the spine. 

In February 1990, the appellant filed a new claim of entitlement to a permanent and total disability evaluation for pension purposes, again claiming that he was unable to work due to numerous disabilities, including a back disability.  

Records assembled in support of the appellant's claim include VA clinical records showing that in May 1989, the appellant was hospitalized at VA for treatment, in pertinent part, of a neuropsychiatric problem, diagnosed as adjustment disorder with depressed mood.  

In November 1989, the appellant was evaluated for admission to a VA domiciliary.  He claimed that he had been unable to work for the past year due to back injuries.  The examining social worker described the appellant as being "obviously impaired - possibly organic in nature; memory deficit.  Probable personality disorder."  During the evaluation, the appellant reported that he had a history of a motorcycle accident in 1974 with head trauma.  He also reported a history of treatment for alcohol abuse and bipolar disorder in 1985.  He indicated that he had been suffering from depression for the past year and a half.  The social worker noted that the appellant was a poor historian due to an alcohol-related memory deficit.  

The appellant was evaluated by a VA physician in November 1989.  At that time, it was noted that although the appellant's primary complaint was back pain, another significant problem which seemed to be associated with increased back problems was depression which had begun in approximately 1986.  The VA physician noted that the appellant had previously been treated by VA for depression at which time it was called an adjustment disorder with depressed mood.  On examination, the appellant tended to ramble while giving his history, although the examiner noted that the information appeared to be accurate.  The appellant did not appear overly depressed.  The pertinent diagnosis was an adjustment disorder with depressed mood.  The appellant was referred for evaluation by a VA psychologist who noted that he had observed no depression during his interview of the appellant.  He suggested consideration of the possibility of a bipolar element to the appellant's diagnosis.  

In May 1990, the appellant underwent VA medical examination in connection with his claim of entitlement to a permanent and total disability evaluation for pension purposes.  The appellant reported that he had sustained a back injury and a concussion in service secondary to an automobile accident.  He also reported that after service separation, he had sustained a right leg fracture in a motorcycle accident.  His current complaints included mental discomfort, including tension and depression.  The diagnoses included various orthopedic problems probably significantly increased by chronic tension and depression.

In an unappealed June 1990 rating decision, VA denied entitlement to a permanent and total disability evaluation for pension purposes, finding that the appellant was not unable to follow a substantially gainful occupation.  

In October 1991, the appellant requested to reopen his claim of entitlement to service connection for a back injury.  He also claimed entitlement to service connection for residuals of a brain injury and a psychiatric disability, including PTSD.  He claimed that he had developed PTSD as a result of an in-service 1971 automobile accident which he described it as a "death event" with possible oxygen deprivation and brain injury. 

In a January 1992 statement, the appellant claimed that during the first 15 to 20 minutes after his in-service automobile accident, he had had an "out-of-body" experience during which he observed "a formation of thousands of glowing, smiling, golden faces ascending upward, and even they were different faces, they were all the same golden color."  He further indicated that he "felt I knew I was part of this and I could not find myself in the group.  When I looked to my right, I saw something and yet I did not; I heard something [sic] and yet I did not."  

In a February 1992 statement, the appellant indicated that it was his belief that he had sustained brain damage in his in-service automobile accident which had resulted in bipolar disorder and other psychological deficiencies.  

Medical records assembled in connection with the appellant's claims included VA clinical records including an October 1991 domiciliary discharge summary.  In pertinent part, these records show that at the time of his domiciliary admission in November 1989, the appellant had requested care for a chronic back problem.  Another significant problem was depression which had begun in about 1986.  

During the course of admission, it was noted that the appellant had had problems related to depression and a personality disorder with paranoid and antisocial tendencies.  It was noted that in October 1991, that the appellant for the first time brought up to his treatment provider that he had had an "out of body" experience following an auto accident.  The appellant claimed that many of his mental problems were secondary to this.  The treatment provider indicated that the appellant was clearly motivated towards obtaining disability compensation and had tried a number of different avenues to substantiating disability diagnoses.  The treatment provider noted that the appellant did have some physical limitations due to his injured leg and chronic back problems, but the mental problems he described seemed unlikely, other than the fact that he had a character disorder.  It was noted that the appellant's basic noncompliance and chronic manipulation of staff made it highly unlikely that further admissions could help rehabilitate him.  The diagnoses on discharge included a personality disorder with antisocial and paranoid tendencies and concussion by history in August 1974.  

Also received in connection with the appellant's claim were private clinical records dated from December 1991 to February 1992 showing notations of multiple disabilities, including neuropsychiatric problems such as an adjustment disorder with depressed mood, bipolar disorder, antisocial personality disorder, alcohol dependency, and polydrug abuse.  It was also noted that he had a history of a concussion in 1974.  

In support of his claims, the appellant submitted various lay statements, including a February 1992 statement from his former spouse who indicated that they had been married from 1986 to 1991.  She indicated that during that time, the appellant had wide mood swings and difficulty holding a job.  She indicated that his mental health problems had worsened over time.

In an April 1992 rating decision, VA denied entitlement to service connection for a psychiatric disability, including a bipolar disorder, adjustment disorder, personality disorder, PTSD, and neuropsychiatric residuals of brain damage.  In its decision, the RO noted that although the appellant was shown to have been involved in an automobile accident in service in which he sustained minor facial lacerations, a psychiatric disability had not been diagnosed in service or shown within the first year afterwards.  The RO also noted that although the appellant had since been diagnosed as having an adjustment disorder, a personality disorder, and bipolar disorder, none of these psychiatric conditions were evident for nearly 20 years after service separation and could not be associated with the appellant's active service.  Following the receipt of additional evidence, in a May 1992 rating decision, the RO confirmed its prior decision.  The appellant was notified of the RO's determination and his appellate rights in May 1992 letters, but he did not appeal and has not contended otherwise.  

In June 1992, the appellant again submitted an application of entitlement to a permanent and total disability evaluation for pension purposes.  In support of his claim, the appellant identified or submitted additional VA and private and clinical records, including records of psychiatric treatment.  

In pertinent part, these records included VA clinical records showing that in July 1986, the appellant sought admission to a VA domiciliary for treatment of alcohol abuse.  It was noted he had a 15 year history of alcohol abuse.  The initial impression was bipolar disorder.  

Private treatment records show that in May 1988, the appellant sought treatment for a mood disorder.  He reported that his symptoms started in 1985, approximately three years prior, when he developed problems with his mood after injuring his back on the job.  He indicated that at that time, he sought treatment from VA for depression.  He indicated that he was diagnosed as having bipolar disorder and given medication but stopped taking it after one week because he did not find it to be helpful.  The appellant indicated that in approximately 1986, he developed additional problems such a memory loss and panicky feelings.  He indicated that his current symptoms included hyper periods followed by days of depression.  The examining physician recommended a psychological evaluation for cognitive functioning and characterologic problems. 

Additional private clinical records show that in March 1990, the appellant underwent an examination to determine his eligibility for disability benefits.  He had numerous complaints, including recent psychological and cognitive distress.  On examination, the appellant reported that in 1986, he fell out of a broken chair and sustained a whiplash-type injury to his back and neck.  It was noted that "[i]nterestingly, he reports a variety of cognitive problems secondary to this injury, for example, problems with concentration and memory.  He also believes that as a result of his injury he has undergone significant psychological changes, reporting that he had not been mentally right since that time."  It was noted that the appellant had also reported other injuries, including a motor vehicle accident in service but indicated that he had had no significant behavioral, cognitive or affective changes stemming from this injury.  It was also noted that the appellant had received a variety of diagnoses from mental health professionals, including an adjustment disorder, a passive-aggressive personality disorder, and a mood disorder.  After examining the appellant and reviewing the results of various psychological tests, the examiner diagnosed malingering and bipolar disorder, mixed.  The examiner concluded that the appellant was not significantly impaired as a result of mental abilities based on organic brain pathology.  He further noted that there was no evidence for a significant head injury and that test results suggested elements of malingering, i.e. intentionally producing false or grossly exaggerated symptoms motivated by external incentives such as obtaining financial compensation.  

In a January 1992 letter, a private physician indicated that the appellant had sought admission to a private veterans home due to back pain and neuropsychiatric problems.  The assessment was that the appellant had minimal back problems and neuropsychiatric problems and an adjustment disorder with depressed mood and bipolar disorder.  

Additional VA clinical record dated to April 1993 show continued treatment for multiple disabilities, including bipolar disease.  

In June 1993, the appellant underwent a VA psychiatric examination in connection with his application of entitlement to a permanent and total disability evaluation for pension purposes.  The appellant claimed that his bipolar disorder had begun as a result of an in service automobile accident.  He claimed that a physician had told him that he had died in the accident, was "dead a long time," and came back to life.  The appellant claimed that he was never the same mentally after that time.  After examining the appellant and reviewing his claims folder in detail, the examiner diagnosed the Veteran with rule out bipolar disorder, not otherwise specified, with psychotic features; alcohol and cannabis abuse in remission; and mixed personality disorder with antisocial and passive aggressive and schizotypal traits.  

In a July 1993 rating decision, the RO granted entitlement to pension.  

In September 2008, the appellant requested reopening of his claim of service connection for PTSD.  He claimed that he had been in a car accident in service which was "a near death event therefore causing my PTSD."  He claimed that he had been diagnosed as having PTSD in 2000 at the VA Southern Oregon Rehabilitation Center & Clinics in White City.  He also claimed that he had multiple other disabilities secondary to PTSD, including bipolar disorder, psychosis, panic attacks, and psychic abilities.  

In support of his claim, the RO obtained VA clinical records, dated from August 2007 to September 2008 showing treatment for multiple disabilities, including PTSD, a schizoaffective disorder, and a  bipolar disorder with psychosis.  Psychological testing performed in November 2007, however, noted that the diagnosis of PTSD was indeterminate.  

In July 2009 statements, the appellant claimed that following his December 1971 automobile accident, he had been in a coma for five days.  He also claimed that his VA physician felt that his PTSD and bipolar disorder were "more related to my military trauma than anything else."  

The RO thereafter obtained additional VA clinical records dated to August 2010 showing that the appellant continued to receive treatment for multiple disabilities.  Diagnoses included schizoaffective disorder, PTSD, bipolar I psychotic, and marijuana dependence.  

In support of his claim, the appellant submitted a September 2010 letter from Michael F. O'Connell, Ph.D., a private clinical psychologist.  Dr. O'Connell reported reviewing portions of the appellant's claims that had been provided by the Veteran's attorney.  He noted that the appellant carried a diagnosis of bipolar I disorder.  Dr. O'Connell indicated that the information he had been provided did not provide any primary source of information regarding the date of onset for the appellant's bipolar disorder.  Dr. O'Connell indicated that the average age of onset for this condition was 19 to 20 years, and because the appellant had been on active duty at that time, it would appear at least as likely as not that the appellant's bipolar disorder had its onset during active duty.  

The appellant underwent VA psychiatric examination in April 2011.  After examining the appellant and reviewing the claims folder in detail, the examiner concluded that the appellant did not meet the criteria for a diagnosis of PTSD.  He diagnosed the appellant as having bipolar disorder, most recent episode mixed.  

In a January 2012 addendum to the April 2011 examination report, a VA clinical psychologist indicated that he had reviewed the entire record.  He noted that although the average age of onset for bipolar disorder was indeed 19 or 20 years, there was no scientific basis upon which to use the average age as predictive of the actual age of onset in any one patient.  The VA examiner indicated that although it was possible the appellant's bipolar disorder could have had its onset during active service, there was no scientific basis upon which to conclude that it was as likely as not.  Rather, the VA clinical psychologist indicated that in light of the evidence of record showing that the appellant was not treated for or diagnosed as having bipolar disorder or other similar disorder in service or for many years thereafter, it was less likely than not that the appellant's bipolar disorder was in any way related to service.  

In a March 2012 letter, Dr. O'Connell indicated that he had reviewed the January 2012 VA medical opinion.  He indicated that it was his belief that using actuarial data such as the average date of onset for bipolar disorder did provide a sound basis for concluding that it was as likely as not that the appellant's current bipolar disorder had its inception in service.  He further noted that the chances of developing bipolar during service were increased due to the unique and challenging stressors faced by any member of the armed services.  

Applicable Law

New and material evidence

In general, rating decisions that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

Service connection 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a psychosis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Service connection for PTSD generally requires (1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) (2012); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-service stressor varies depending on whether a Veteran was engaged in combat with the enemy.  Where, as here, the record does not establish that the claimant engaged in combat with the enemy or that his claimed in-service stressors are related to "fear of hostile military or terrorist activity," his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the claimant must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Analysis

As set forth above, in an April 1992 rating decision, the RO denied the appellant's claim of service connection for a psychiatric disability, finding that a psychiatric disability had not been present during service and that the evidence failed to establish a relationship between a current psychiatric disability and service.  Although the appellant was duly notified of the RO's decision and his appellate rights, he did not perfect an appeal within the applicable time period.  Neither he nor his attorney has contended otherwise.  

Here, the Board notes that shortly after the 1992 rating decisions denying service connection for a psychiatric disability, the appellant submitted an application of entitlement to a permanent and total disability evaluation for pension purposes.  In connection with that claim, the RO assembled additional evidence, some of which reflected continued treatment for a psychiatric disability.  Under these circumstances, the Board has considered the provisions of 38 C.F.R. § 3.156(b), but finds that the additional evidence received within the appeal period is not new and material and the appellant has not contended otherwise.  The Board finds that the additional evidence received was cumulative of that previously considered in that it noted continued treatment for a psychiatric disability many years after service separation with no indication that such psychiatric disability had been incurred in service.  See Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed.Cir.2011).

In view of the foregoing, the Board finds that the April and May 1992 rating decisions denying service connection for a psychiatric disability are final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  Again, neither the appellant nor his attorney contends otherwise.  Rather, they appear to concede the finality of the April and May 1992 rating decisions.  See e.g. attachment to October 2010 VA Form 9.  

In this appeal, the appellant seeks to reopen his claim of entitlement to service connection for a psychiatric disability.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
 
In this case, the evidence received since the April and May 1992 final rating decisions includes the September 2010 and March 2012 letters from Dr. O'Connell, the private clinical psychologist.  Dr. O'Connell opined that it was at least as likely as not that the appellant's bipolar disorder had its inception during his period of active duty.  

Obviously, this is new evidence in that it was not of record at the time of the prior denials.  Additionally, presuming its credibility, the opinion raises the possibility that the appellant's current psychiatric disability had its inception during active service.  Given the basis for the prior denial of the appellant's claim, the Board finds that this additional evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability.  Therefore, the claim is reopened.

Although the newly received evidence discussed above is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.


REMAND

In October 2010, the appellant reported that he was in receipt of disability benefits from the Social Security Administration as a result of mental health impairments.  A review of the claims folder appears to indicate that the appellant applied for disability benefits in the late 1980's or early 1990's.  Neither the claims folders nor the appellant's Virtual VA file, however, contains any indication that VA has ever attempted to obtain records from the Social Security Administration in connection with the appellant's claim.  In light of 38 C.F.R. § 3.159(c)(2), VA has a duty to make the necessary efforts to obtain any outstanding records from Social Security.  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir. 2010).  

The Board also notes that the appellant claims to have been diagnosed as having PTSD in 2000 at a VA medical facility in White City, Oregon.  The record currently available to the Board, however, does not contain any VA treatment records for the period from April 1993 to August 2007.  Additionally, the most recent VA clinical records currently available to the Board are dated in August 2010.  On remand, therefore, the RO should ensure that all relevant VA clinical records are secured and associated with the record.  

Finally, in a July 2009 statement, the appellant claimed that his VA physician felt that his PTSD and bipolar disorder were "more related to my military trauma than anything else."  The appellant is advised that the VA clinical records reviewed by the Board do not contain such an opinion.  He is therefore advised that it would be to his benefit to submit a statement from the physician memorializing that purported opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social Security Administration and request copies of all records in their possession pertaining to the appellant's application for disability benefits.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO should contact the VA Medical Center in White City, Oregon, and obtain all relevant clinical records for the period from April 1993 to August 2007, and from August 2010 to the present.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the RO must review the claims folders and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  

4.  After undertaking any additional development deemed necessary, the RO must readjudicate claim, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the appellant and his attorney should be provided with a supplemental statement of the case and given the opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


